Case 17-32047        Doc 38     Filed 02/20/19     Entered 02/20/19 15:56:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32047
         Kiawana Burton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/26/2017.

         2) The plan was confirmed on 12/19/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32047              Doc 38    Filed 02/20/19    Entered 02/20/19 15:56:38                 Desc         Page 2
                                                      of 3



 Receipts:

           Total paid by or on behalf of the debtor                $2,496.88
           Less amount refunded to debtor                             $49.00

 NET RECEIPTS:                                                                                         $2,447.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $2,336.16
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $111.72
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $2,447.88

 Attorney fees paid and disclosed by debtor:                     $310.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim        Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP              Unsecured      1,154.00       1,132.31         1,132.31           0.00       0.00
 AT&T Mobility II LLC                Unsecured           0.00      1,169.41         1,169.41           0.00       0.00
 Bellwood Police Dept                Unsecured          25.00           NA               NA            0.00       0.00
 Berwyn Police Dept                  Unsecured          75.00           NA               NA            0.00       0.00
 Capital One                         Unsecured      4,041.00            NA               NA            0.00       0.00
 Chicago Imaging, LTD                Unsecured         209.00           NA               NA            0.00       0.00
 City of Chicago Dept. of Finance    Unsecured          60.00           NA               NA            0.00       0.00
 City of Chicago Dept. of Revenue    Unsecured     13,998.00            NA               NA            0.00       0.00
 Commonwealth Edison Company         Unsecured      1,123.83       1,135.64         1,135.64           0.00       0.00
 Credit Protection Assoc             Unsecured         776.00           NA               NA            0.00       0.00
 Gateway Financial                   Unsecured      8,499.96     14,152.32        14,152.32            0.00       0.00
 Illinois Cash Advance               Unsecured         382.00           NA               NA            0.00       0.00
 MCSI, Inc.                          Unsecured         750.00           NA               NA            0.00       0.00
 Midwest Title Loans                 Secured           985.09        985.09           985.09           0.00       0.00
 PennCredit                          Unsecured          76.96           NA               NA            0.00       0.00
 Rush Oak Park Hospital              Unsecured         180.00           NA               NA            0.00       0.00
 U.S. Bank                           Unsecured      1,800.00            NA               NA            0.00       0.00
 UIC Pathology                       Unsecured          30.00           NA               NA            0.00       0.00
 University of Illinois at Chicago   Unsecured      4,590.00            NA               NA            0.00       0.00
 Village of North Riverside          Unsecured         200.00           NA               NA            0.00       0.00
 Village of Oak Park                 Unsecured         150.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32047        Doc 38      Filed 02/20/19     Entered 02/20/19 15:56:38             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                              $985.09               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                             $985.09               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,589.68               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,447.88
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,447.88


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
